DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/8/2020 is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “generating a third curve” in Line 2 of the claim depending from Claim 1.  By disclosing "a third curve" implies a second curve exist, however not defined in the claim.  The sequence of first, second, third, etc. is well known as defining a formation of or following in a logical order.  Therefore the third curve is unclear.  

		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9, 10, 13-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessi et al. (US 5038108), and further in view of Hou et al. (US 20160223702), hereinafter ‘Hou’.

Regarding Claims 1, 13, Lessi teaches a method to evaluate formation resistivity, the method comprising: receiving, from a resistivity sensor deployed in a wellbore (Clm 1a measuring assembly disposed at increasing distances), data indicative of resistivity measurements of a formation proximate the wellbore at different distances within a range of distances from the wellbore (Clm 1b-c  applying and detecting to determine resistivity for borehole at distance d; Abstract repeated at other distances); analyzing the data to determine approximate formation resistivity of the formation at the different distances from the wellbore (Clm 1d-f); generating at least one curve (Clm 1f), each indicative of an approximate formation resistivity of the formation at the different distances from the wellbore (Clm 1c-g); overlaying the at least one curve on a graph indicative of the formation resistivity of the formation within the range of distances from the wellbore (Col. 4, Lines 60-63; Figs. 2, 4, 6); providing the at least one curve overlaid on the graph (Fig.2-4); Regarding Clm 13 disclosing machine-readable medium storage and processor (Col. 8, Lines 7-13 determined by computer).
Lessi fails to disclose for display on a display of an electronic device.
Hou teaches a display for displaying information and as a user interface for a resistivity logging tool plotting resistivity information (Para 0025-0026 FIG. 6, a data quality indicator may be determined at least in part by comparing different conductivity measurements. Para [0026] In at least some embodiments, resistivity information (e.g., R.sub.v, and R.sub.h), formation dip information, distance information, and/or other information are plotted, Para [0029] display 305]; Fig. 6) for the benefit of functioning as a user interface that enables an operator (i.e., a drilling operator and/or logging operator) to view information, to input steering commands, to input logging workflow commands or values, and/or to interact with other software executed by a processor.  
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a display for displaying curves and graphs on an electronic device for the benefit of functioning as a user interface that enables an operator (i.e., a drilling operator and/or logging operator) to view information such as resistivity information, commands or values, and/or to interact with other software executed by a processor as taught by Hou in Para [0025-0026, 0029] and in Fig. 6.  

Regarding Claim 2, Lessi further teaches wherein generating the at least one curve comprises: generating a first curve indicative of a first threshold of the formation resistivity; and generating a 

Regarding Claims 3, 4, 14 and 15, Lessi further teaches determining an amount of deviation between the first curve and the second curve; and determining a quality of the data based on the amount of deviation between the first curve and the second curve (Clm 1, plotting curve of resistivity, repeating curve plots, comparing plotted curve with previous curves; Col. 5, Lines 34-64).

Regarding Claims 5 and 16, Lessi further teaches determining, at a first point along the first curve, a first value of the formation resistivity at a first distance from the wellbore (Fig. 2, curve 20-1 at 10 meter distance, resistivity of approx .1 Ra/Rh); and determining, at a corresponding point along the second curve, a second value of the formation resistivity at the first distance from the wellbore (Fig. 2, curve 20-2.5 at 10 meter distance, resistivity of approx. .2 Ra/Rh), wherein determining the amount of deviation between the first curve and the second curve comprises determining a difference between the first value of the formation resistivity and the second value of the formation resistivity (Fig. 2 showing different values of measurements; Clm 1, from plotted curves comparison conducted in Clm 1 g-h; Clm 3 comparison of resistivity measured at constant/corresponding distance).

Regarding Claims 7 and 18, Lessi further teaches receiving a first desired formation resistivity (Fig. 2, curve 20-1 at 10 meter distance, resistivity of approx .1 Ra/Rh) and a second desired formation resistivity (Fig. 2, curve 20-2.5 at 10 meter distance, resistivity of approx. .2 Ra/Rh); designating the first desired formation resistivity as the first threshold of the formation resistivity (Fig. 2, curve 20-1 at 10 meter distance, resistivity of approx .1 Ra/Rh); and designating the 

Regarding Claims 9 and 20, Lessi in view of Hou further teaches assigning a different color to each curve of the at least one curve, wherein providing the at least one curve overlaid on the graph comprises providing each curve of the at least one curve in a color assigned to the respective curve for display on the display of the electronic device (Hou in Para [0045] data indicators represent numerical values as colors; data indicators can be represented using a plurality of separate lines or symbols; the format of visual representation 360 is one of many possible ways to display measurement results and corresponding data quality indicators).

Regarding Claim 10, Lessi in view of Hou further teaches generating an offset curve (Fig. 6 is graph of Fig. 5), wherein the offset curve is indicative of the formation resistivity of a formation at the different distances from an offset wellbore (Fig. 5, showing formation resistivity at difference distance from off set wellbore, for example Fig. 1 and 3); overlaying the offset curve on the graph; and providing the offset curve overlaid on the graph for display on the display of the electronic device (Claim 4, superimposing plotted curve and previously obtained curves; thus curves of Fig. 6 superimposed on curves of Fig. 2 and/or 4).

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessi et al. (US 5038108), in view of Hou et al. (US 20160223702), hereinafter ‘Hou’, and further in view of Donderici e al. (US 20160282512), hereinafter ‘Donderici’.

Regarding Claim 12, Lessi in view of Hou further teaches generating a third curve of resistivity measurements of the formation at the different distances from the wellbore (Clm 1b-c  applying and detecting to determine resistivity for borehole at distance d; Abstract repeated at other 
Lessi and Hou fail to disclose the curve indicative of an average of the resistivity measurements.
However Donderici teaches well drilling operations and, more particularly, to fracture detection and characterization using resistivity images to include plotting average resistivity values (Fig. 12 avgR; Para [0054]) for the benefit of encompassing a mean range of minimum resistivity response and maximum resistivity value.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide a curve indicative of an average of the resistivity measurements for the benefit of providing a plot to graph average resistivity measurements of upper and lower measurements as taught by Donderici in Para [0054].

Allowable Subject Matter
Claims 6, 8, 11, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the closest prior art fails to disclose “determining if the amount of deviation between the first curve and the second curve is greater than a deviation threshold; in response to determining that the amount of deviation between the first curve and the second curve is greater than the deviation threshold, generating a notification that the quality of the data 
Regarding Claim 8, the closet prior art fails to disclose “filling an area on the graph in between the first curve and the second curve with a first color; and providing the area having the first color for display on the display of the electronic device” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.  Claim 19 is objected to similarly for disclosing similar allowable subject matter.
Regarding Claim 11, the closest prior art fails to disclose “determining an amount of deviation between the offset curve and the at least one curve; determining a quality of the data based on the amount of deviation between the offset curve and the at least one curve; generating a notification that the quality of the data is unacceptable if the amount of deviation between the offset curve and the at least one curve is greater than a threshold deviation; and in response to generating the notification, providing the notification for display on the display of the electronic device” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.
Regarding Claim 17, the closest prior art fails to disclose “wherein the processor is further operable to: determine if the amount of deviation between the first curve and the second curve is greater than a threshold value; in response to a determination that the amount of deviation between the first curve and the second curve is greater than the threshold value, generate a notification that the quality of the data is unacceptable; and provide the notification for display on the display of the electronic device” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/            Primary Examiner, Art Unit 2868